FILED
                            NOT FOR PUBLICATION
                                                                           MAY 23 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LUCIO ERNESTO GOMEZ-                             No.   14-70603
ALVARENGA,
                                                 Agency No. A095-140-956
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 9, 2017
                              Pasadena, California

Before: WALLACE, CHRISTEN, and WATFORD, Circuit Judges.

      The Board of Immigration Appeals (BIA) did not abuse its discretion in

denying Lucio Gomez-Alvarenga’s motion to reopen his proceedings or to

reconsider his prior motion to remand to the immigration judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                           Page 2 of 2
      Both motions to reopen and motions to remand must establish a prima facie

showing of eligibility for the underlying relief sought in order to be granted.

Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228 (9th Cir. 2016); Angov v. Lynch,

788 F.3d 893, 897 (9th Cir. 2015). For Gomez-Alvarenga to be eligible for

temporary protected status, his felony conviction barring that relief under 8 U.S.C.

§ 1254a(c)(2)(B) must have been vacated for reasons related to the merits of the

underlying criminal proceedings, as opposed to rehabilitative or immigration

reasons. See Matter of Marroquin-Garcia, 23 I. & N. Dec. 705, 713 (A.G. 2005).

Yet neither Gomez-Alvarenga’s motion to reopen nor his motion to remand alleged

that his felony conviction was vacated for reasons related to the merits of the

underlying criminal proceedings. The BIA could not be expected to infer that

allegation from his newly submitted evidence, which indicates only that the

conviction was vacated in furtherance of justice under California Penal Code

§ 1385, a provision encompassing a broad range of reasons for relief. See People

v. Superior Court (Romero), 917 P.2d 628, 648 (Cal. 1996). Gomez-Alvarenga’s

motion to reopen and his motion to remand thus failed to make a prima facie

showing that he is entitled to the underlying relief sought.

      PETITION DENIED.